Lenhoff, J.
The appellant was cited for a civil infraction allegedly occurring on a public way in Westborough, Massachusetts on July 26,1986, same being a violation of G.L. c. 90, § 7 for not wearing protective headgear while operating a motorcycle. Subsequently, the Clerk-Magistrate of the Westborough Division found him responsible and imposed a civil assessment. The appellant seasonably claimed an appeal to this tribunal pursuant to G.L. c. 90C, § 3(A), setting forth therein that G.L. c.90, § 7 appears to be unconstitutional.
In Commonwealth v. Robert H. Howie, Jr., 364 Mass. 756 (1968), the Supreme Judicial Court, in a like factual situation, held that G.L. c. 90, § 7, relating to protective headgear, was enacted by the Legislature to promote “safety upon public ways in the interests of motorcyclists and others who may use them” and that its action was a reasonable exercise of its powers. Thus, the enactment was found to be “constitutional”.
Therefore, the Appellate Division finds no prejudicial error; and, the adjudication appealed, be and is hereby affirmed.